Citation Nr: 1330414	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  11-23 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a right leg disability.

2. Entitlement to service connection for a right leg disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1953 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of February 2010 rating decision of the San Diego, California, regional office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a right leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. In an unappealed May 1954 decision, the RO denied service connection for right leg disability based on the finding that the Veteran's malunion of the tibia pre-existed his active service and was not aggravated by his service. 

2. The Veteran filed a claim for service connection for right leg disability in August 1988, and in January 1989 the RO responded by advising him that he needed to submit new and material to reopen his claim. 

3.  No new and material evidence was received during the one-year period following the RO's mailing of the January 1989 letter or a July 1989 letter that advised the Veteran that his claim/appeal would be canceled unless new and material evidence was received.


4. The evidence added to the record since the abandoned August 1988 claim, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a right leg disability.

CONCLUSIONS OF LAW

1. The May 1954 rating decision denying service connection for a  right leg disability is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2. With respect to the Veteran's August 1988 claim to reopen, the Veteran did not timely respond to the RO's request and his claim was abandoned. 38 C.F.R. 
§ 3.158 (2013).
 
3. With respect to the Veteran's claim for service connection for a right leg disability, new and material evidence has been received since the abandonment of the August 1988 claim for service connection. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.158 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013).  Regarding the issue whether new and material evidence has been provided for entitlement to service connection for right leg disability, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

New and Material Evidence Claim

Generally, a claim that has been denied in an unappealed rating or Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If, VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Merits of the Claim

As reflected in the claims file, the history of the present appeal dates to April 1954 when the Veteran filed his original claim for VA compensation for a right leg disability.  The RO issued a decision in May 1954 that denied service connection for right leg disability based on the finding that the Veteran was shown to have fractured his right tibia prior to entering service, and that his preexisting right leg disability was not aggravated by his active service.  Although he was notified of the denial that same month, the Veteran did not initiate an appeal of this denial.  He also did not submit any new and material evidence with respect to his claim within the applicable one year period. 38 C.F.R. § 3.156(b). The May 1954 decision is thereby final as to the evidence then of record, and is not subject to revision on the same factual basis. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Later, in August 1988, the Veteran submitted a claim, on the same premise, to the RO. The RO's letter in January 1989, informed the Veteran that this claim for his leg had already been adjudicated in May 1954, and to continue, the Veteran would have to provide new and material evidence. The Veteran then filed a "notice of disagreement" in March of 1989 in which he contended that he did not file an earlier claim, and thus did not need to provide new and material evidence. The RO informed the Veteran in a July 1989 letter that his claim was adjudicated in May 1954 and the Veteran now needed to file new and material evidence to have his claim reopened. Additionally, the RO informed the Veteran that his "notice of disagreement" was canceled as it was, on its face, false, and unrelated to the RO's request that he submit new and material evidence. 

Addressing the issue of the "notice of disagreement", the Board discerns that the RO's January 1989 letter was not a rating decision, but a request for evidence from the Veteran. The Veteran's March 1989 "notice of disagreement" did not respond to this request, and thus, there was never a final adjudication from the RO to be appealed to the Board.  Since the Veteran never responded to the RO's request, the Veteran allowed a year to elapse since the January 1989 request letter. Therefore, the Board now finds that the Veteran abandoned his August 1988 claim to reopen. See 38 C.F.R. § 3.158 (2013); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) (where evidence supporting claim not furnished within one year of request, claim considered abandoned under section 3.158(a)).  The Court has held that, even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012). 

Turning to the Veteran's present appeal to reopen his claim, the Board notes that the Veteran has submitted a new contention that his right leg disability has progressively worsened during and since the time of his discharge.  Specifically, as a result of the rigors of active service, he elaborates that this worsening continued as the screws worked their way out of the plate in his right leg, and that he eventually had the plate replaced with a plastic substitute sometime between the 1960 and 1970. The Veteran has also submitted new VA treatment records from October 2009 to January 2010 and March 2010 which shows the Veteran take pain medication to manage chronic pain in his right leg. 

Regarding the prior record, the Board acknowledges that the Veteran was twice classified unfit for military service in both an October 1951 examination and in a January 1953 examination. The October 1951 examination took place 7 months after a March 1951 basketball injury, where the Veteran broke his right leg. The Board further acknowledges that the Veteran was classified as "qualified for military service" in a third March 1953 examination.  That report describes the Veteran's right leg condition as being symptomatic and asymptomatic in separate sections.  Thereafter, the Veteran was then seen on multiple occasions for complaints of pain and worsening of his right leg disability, which he said was aggravated by prolonged standing and marching.  In February 1954 an Army medical board found the Veteran to be unfit for service and thus, recommended his medical discharge. The Veteran was medically discharged in March 1954.

The Board, after evaluating the prior record and current evidence, finds that new and material evidence has been submitted and the claim is reopened. The Veteran's new contention consisting of the need to have the right leg metal plate replaced in the 1960-1970 and the medical evidence from October 2009 to January 2010 and March 2012 related to ongoing pain management are new as they have not previously been submitted. This contention and evidence are material because they raise the reasonable possibility that the Veteran's disability was aggravated during service as evident by his current pain management and his, presumed credible statement, that the screw in the metal plate in right leg were worked loose in service and needed to the replaced following service in 1960-1970. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). Therefore, the Board finds that the Veteran has submitted new and material evidence and his for service connection for a right leg disability is reopened.

Adjudication of the Veteran's right leg disability does not end with the determination that new and material evidence has been received. The Board must now address the merits of the underlying service connection claim. In the adjudication that follows, the presumption that the evidence submitted to reopen the claim is true without regard to the other evidence of record no longer applies.

ORDER

New and material evidence having been received; the claim for service connection for a right leg disability is reopened.  To this extent and this extent only, the appeal is granted.




(CONTINUED NEXT PAGE)


REMAND

Having decided that that the Veteran's right leg disability claim should be reopened, VA's duty to assist has been triggered and the claim must be developed as necessary. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

As noted above, the Veteran had a right leg disability that preexisted his active service.  Such was noted on three separate induction examinations.  There is no presumption of soundness.  The Veteran does not argue the contrary.  However, he does argue that the rigors of his active service aggravated (permanently worsened) his preexisting right leg disability.  He notes that he was accepted for active duty without restrictions, that he was later given a medical discharge due to the problems that he experienced in service, and that he ultimately had to undergo surgical revision of his right leg disability due to the aggravation that occurred as a result of his service.  

The Board finds that a competent medical examination and opinion is required in order to resolve these issues. Consequently, a remand is required to accord the Veteran such an examination. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

Turning to question of aggravation in service, the only medical information whether the Veteran's right leg was aggravated during his service is the February MEB decision. The Board notes that in the MEB decision the examiners marked an "x" in the "no" field for whether the Veteran's disability was permanently aggravated by service.  However, this notation does not provide any rationale or discussion on how the MEB formed their opinion.  If the MEB does not contain sufficient discussion, the Board must obtain further medical evidence to support the required regulatory analysis. See Horn v. Shinseki, 25 Vet. App. 231, 243 (2012). 


Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any outstanding VA and private medical records relevant to the Veteran's claim following the procedures set forth in 38 C.F.R. § 3.159. The evidence obtained, if any, should be associated with the claims file. If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2. After obtaining any additional records, schedule the Veteran for an examination to evaluate the nature and etiology of his current right leg disability. The claims folder must be made available to the examiner for review, the examiner must indicate that the claims folder was reviewed.

Following the evaluation of the Veteran, the examiner must provide a response to the following:

(a) Is there clear and unmistakable evidence (undebatable) that the Veteran's right leg disability was not aggravated beyond its normal progression during active service.  The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation.


(b) If it is determined that the Veteran's right leg disability underwent a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability, is it at least as likely as not (that is, a probability of 50 percent or greater) that this aggravation is etiologically related to the Veteran's current right leg disability.

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be adjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________

MICHEAL A. HERMAN	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


